Case: 17-40919      Document: 00514526497         Page: 1    Date Filed: 06/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-40919
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          June 25, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

CLIFFTON TERAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 1:15-CR-1140-2


Before KING, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Cliffton Teran appeals his guilty plea conviction of possession with intent
to distribute a quantity exceeding 50 grams, that is, approximately 15.66
kilograms of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)
and 18 U.S.C. § 2.         Teran was sentenced to a term of 300 months of
imprisonment and five years of supervised release. He argues on appeal that
the district court erred by denying his motion to withdraw his guilty plea.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40919     Document: 00514526497     Page: 2   Date Filed: 06/25/2018


                                  No. 17-40919

      A defendant may withdraw his guilty plea after it is accepted by the
district court and prior to sentencing for “any fair and just reason.” See FED.
R. CRIM. P. 11(d)(2)(B); United States v. Grant, 117 F.3d 788, 789 (5th Cir.
1997). However, “[t]here is no absolute right to withdraw a guilty plea.” Grant,
117 F.3d at 789. In reviewing the denial of a motion to withdraw a guilty plea,
this court traditionally considers seven relevant, nonexclusive factors: whether
the defendant asserted his innocence; whether withdrawal would prejudice the
Government; whether the defendant delayed in filing the withdrawal motion;
whether withdrawal would inconvenience the court; whether adequate
assistance of counsel was available; whether the plea was knowing and
voluntary; and whether withdrawal would waste judicial resources. United
States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984). We review the district
court’s decision on this issue for an abuse of discretion. Id. at 344.
      Given the basis of Teran’s motion to withdraw and his arguments in
support, Teran’s lengthy delay from October 2016, when he pleaded guilty,
until August 2017, when he filed the instant motion to withdraw his guilty
plea, does not warrant withdrawal of the guilty plea. See Carr, 740 F.2d at
345. In fact, such a significant delay indicates that Teran’s reasons in support
of the motion must be more substantial. Id. at 344.
      Nonetheless, Teran’s only assertion of innocence, see Carr, 740 F.3d at
343-44, was made through counsel, at the sentencing hearing, and it was made
without supporting facts. The assertion of innocence was also equivocal, as
Teran subsequently clarified at the sentencing hearing that he did not claim
to be innocent of the conduct to which he pleaded guilty. Such an assertion of
innocence, equivocal and without factual support, is insufficient to provide a
basis for withdrawing a guilty plea. See id. at 344. The record also reveals
that Teran’s plea was knowing and voluntary, and Teran concedes that he



                                        2
    Case: 17-40919    Document: 00514526497     Page: 3   Date Filed: 06/25/2018


                                 No. 17-40919

received adequate assistance of counsel in the district court.          See id.
Additionally, Teran offers no argument to refute the Government’s contention
that withdrawal would result in prejudice, nor does he address whether
withdrawal would inconvenience the district court and waste judicial
resources. See id.
      Accordingly, the district court’s denial of Teran’s motion to withdraw his
guilty plea was not an abuse of discretion. See id. The judgment of the district
court is AFFIRMED.




                                       3